 1
 2
 3
 4
 5                      UNITED STATES DISTRICT COURT
 6                 FOR THE EASTERN DISTRICT OF WASHINGTON
 7
 8   UNITED STATES OF AMERICA,                      Case No. 2:18-CR-0177-TOR
 9
                             Plaintiff,             Protective Order Pursuant to 18
10                                                  U.S.C. § 3509, Regarding
11                 v.                               Identification of Minor Victims
12
     MICHAEL SHANE LEAVITT,
13
14                          Defendant.

15
           BEFORE THE COURT is the United States’ Motion for a Protective Order
16
17   pursuant to 18 U.S.C. § 3509, regarding protecting the identities of minor children.
18   ECF No. 17. The motion was submitted for consideration without oral argument
19
20   on an expedited basis. Having reviewed the file and the records contained therein,

21   the Court is fully informed.
22
           GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED
23
24   that the privacy protection measures mandated by 18 U.S.C. § 3509(d) that apply
25
     when a case involves a person under the age of eighteen years who is alleged to be
26
27   a victim of a crime of sexual exploitation, or a witness to a crime committed
28   against another person, apply to this case.

     Protective Order Issued Pursuant to 18 U.S.C. § 3509 - 1
 1         The Court also recognizes that there are some individuals in this case who
 2
     were children when they are alleged to have been victims of child sexual abuse, but
 3
 4   are now adults. Thus, the provisions of this Order apply to the identification of
 5   minor children and any adults who were minor children when they were alleged to
 6
     have been victims of sexual abuse. For purposes of this order, the term “children”
 7
 8   encompasses both of these categories.
 9
           IT IS FURTHER ORDERED that all persons acting in this case in a capacity
10
11   described in 18 U.S.C. § 3509(d)(1)(B), shall:
12
           1.     Keep all documents that disclose the names, identities, or any other
13
14                information concerning children in a secure place to which no person

15                who does not have reason to know their contents has access; and
16
           2.     Disclose such documents or the information in them that concerns
17
18                children only to persons who, by reason of their participation in the
19
                  proceeding, have reason to know such information.
20
21         3.     Not permit Defendant himself to review the unredacted discovery
22                outside the presence of defense counsel or a defense investigator;
23
           4.     Not permit Defendant to keep any discovery in his own possession
24
25                outside the presence of defense counsel or a defense investigator;
26
           5.     Not permit Defendant to keep, copy, or record the identities of any
27
28                child or victim identified in discovery in this case.


     Protective Order Issued Pursuant to 18 U.S.C. § 3509 - 2
 1         IT IS FURTHER ORDERED that all papers to be filed in Court that disclose
 2
     the names or any other information identifying or concerning children shall be
 3
 4   filed under seal without necessity of obtaining a Court order, and that the person
 5   who makes the filing shall submit to the Clerk of the Court –
 6
           1.     the complete paper to be kept under seal; and
 7
 8         2.     the paper with the portions of it that disclose the names or other
 9
                  information identifying or concerning children redacted, to be placed
10
11                in the public record.
12
           IT IS FURTHER ORDERED that counsel for the government and counsel
13
14   for Defendant shall provide one another with a copy of each unredacted pleading

15   filed in this case, provided that such pleading is not filed in camera.
16
           IT IS FURTHER ORDERED that the parties and the witnesses shall not
17
18   disclose children’s names at pre-trial proceedings or at trial in this case. The
19
     parties shall prepare their witnesses and instruct them to refer to the alleged minor
20
21   victims only by using agreed-upon initials or pseudonyms (e.g., “Victim A,”
22   //
23
     //
24
25   //
26
     //
27
28   //


     Protective Order Issued Pursuant to 18 U.S.C. § 3509 - 3
 1         “Victim B”), rather than their names, in opening statements, during the
 2
     presentation of evidence, and in closing arguments.
 3
 4         Dated October 11, 2018.
 5
 6
                                     THOMAS O. RICE
 7
                              Chief United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Protective Order Issued Pursuant to 18 U.S.C. § 3509 - 4
